94 F.3d 643w
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darryl L. WRIGHT, Plaintiff-Appellant,v.Larry E. OLIVER, Lieutenant;  Eddie Frazier, Detective,Defendants-Appellees.
No. 95-6546.
United States Court of Appeals,Fourth Circuit.
Submitted July 9, 1996.Decided Aug. 15, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION